Citation Nr: 1547624	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 16, 2002, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to an effective date earlier than September 16, 2002, for basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Phoenix, Arizona Department of Veterans Affairs Regional Office (RO).  

In January 2010, the Board denied entitlement to earlier effective dates for TDIU and Dependents' Educational Assistance.  The Veteran appealed the January 2010 decision to the United States Court of Appeals for Veterans Claims.  In an August 2010 Order, the Court granted a Joint Motion for Remand, vacating the Board's January 2010 decision and remanding the issues to the Board for compliance with the Joint Motion.  The Board then remanded the issues in May 2011 for additional development and the appeal has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A claim for an increased disability rating for a service-connected eye disability was received on September 16, 2002; a formal claim of entitlement to TDIU was received on December 3, 2003; and there was no formal claim, informal claim, or written intent to file a claim of entitlement to an increased disability rating for a service-connected eye disability or a TDIU prior to those dates.

2.  In an October 2004 supplemental statement of the case, the Veteran was granted entitlement to service connection for a psychiatric disability and entitlement to a TDIU and Dependents' Educational Assistance benefits effective September 16, 2002, and the evidence does not establish that the Veteran became unable to obtain and maintain substantially gainful employment as the result of service-connected disabilities in the one-year period prior to the date of claim for an increased disability rating for a service-connected eye disability.  

3.  There is no evidence that the Veteran was rated 100 percent or in receipt of a TDIU prior to September 16, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 16, 2002, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.1, 3.155, 3.400 (2015).

2.  The criteria for an effective date prior to September 16, 2002, basic eligibility for Chapter 35 Dependents' Educational Assistance benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.310, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU and Dependents' Education Assistance.  Once a claim is granted it is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Nonetheless, the Board notes that an October 2009 letter provided the Veteran notice of how effective dates are assigned.  

Generally, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014), 38 C.F.R. § 3.400 (2015).  For awards of increased compensation, if the evidence demonstrates that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable within that one year prior to the receipt of the claim.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Basic eligibility for Chapter 35 benefits is established in one of several ways for children and spouses of a veteran.  Many of the methods of eligibility require that the Veteran in question have died or be listed as missing in action, captured in the line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government.  38 U.S.C.A. § 3501(a)(1)(A) (West 2014); 38 C.F.R. § 21.3021(a) (2015).  In this case, the evidence of record shows that the Veteran is alive and is living freely.  Accordingly, those methods of Chapter 35 eligibility are not applicable.  The only method of eligibility which is available for a child or spouse of a Veteran who is both alive and living freely is for the Veteran to have a total disability permanent in nature resulting from service-connected disability.  38 C.F.R. §§ 21.3021(a)(1)(iii), (3)(i) (2015).  Accordingly, the only method of eligibility for Chapter 35 benefits which is relevant to the Veteran is through having service-connected disability which has been rated 100 percent or to have been granted a TDIU.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should have been assigned an earlier effective date for TDIU and Dependents' Educational Assistance.  The Veteran has not alleged a specific effective date that he believes would be more appropriate, but he has referenced evidence that indicates he stopped working in 1996, and an income verification form submitted to VA in 1968.  

The Veteran filed a claim for an increased rating for a service-connected eye disability on September 16, 2002.  Prior to that claim, the Veteran's only service-connected disability was the eye disability, rated 40 percent.  In response to that claim, a December 2002 rating decision continued the 40 percent rating.  The Veteran initiated an appeal of this decision.  However, the denial of an increased rating in excess of 40 percent was upheld by the Board's in a November 2012 decision.

In December 2003, the Veteran filed a formal claim for TDIU and new service connection claims for psychiatric disabilities, chronic fatigue, and a neck disability.  An April 2004 rating decision granted service connection for a psychiatric disability, rated 50 percent, and granted entitlement to a TDIU and Dependents' Educational Assistance benefits, based on a finding that he was permanently and totally disabled, effective December 2, 2003, the date of the claim for TDIU.  The Veteran appealed the effective date for of service connection for a psychiatric disability, TDIU, and Dependents' Educational Assistance benefits.  An October 2004 statement of the case granted an earlier effective date of September 16, 2002, the date of the claim for an increased rating for a service-connected eye disability, for service connection for a psychiatric disability, TDIU, and Dependents' Educational Assistance.  

The Board finds that an effective date earlier than September 16, 2002, for TDIU and Dependents' Educational Assistance is not warranted.  Prior to the grant of service connection for a psychiatric disability, the Veteran's only service-connected disability was an eye disability, rated 40 percent.  Effective September 16, 2002, with the grant of the 50 percent rating for a psychiatric disability, the Veteran's combined rating increased to 70 percent.  While the Veteran appealed the December 2002 rating decision that denied an increased rating for the eye disability, the Board continued that denial in November 2012.  The Veteran did not appeal the Board decision or make a motion for reconsideration.  Therefore, that Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Thus, the earliest claim for increased compensation was received by VA on September 16, 2002.

If an increase in a disability is shown within the one-year period preceding the date of receipt of a claim for increased compensation, the increase will be effective the earliest date the increase in disability was factually ascertainable, otherwise the effective date will be the date of claim for increase.  The Veteran did not submit the claim for increase until September 16, 2002, and there is no evidence of record indicating that there was a pending claim for a TDIU or an increased disability rating prior to that date.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU, and as a result, Dependents' Education Assistance benefits, in connection with the current claim is the one-year period prior to the September 16, 2002, date of claim for an increased disability rating.  

The Board acknowledges that the Veteran has been unemployed for quite some time, clearly well before he filed the September 16, 2002, claim for an increased rating for a service-connected eye disability.  Specifically, the December 2003 TDIU application notes that his last employment was in 1995, when he worked as a day laborer.  However, the fact remains that the Veteran did not file a claim for TDIU until December 2003 and the evidence does not show that there was an increase in the Veteran's service-connected eye disability within the one-year period preceding the September 16, 2002, date of claim for an increased disability rating.  In fact, the Veteran was only in receipt of a total 40 percent disability rating prior to September 16, 2002, and did not meet the percentage criteria to be assigned a TDIU prior to that date.  

The Veteran has argued that the submission of an Income - Net Worth and Employment Statement in February 1968 constituted a claim for increased compensation, and gave rise to claim for a TDIU.  The Board agrees with the Veteran's argument that the 1968 submission was a claim for an increased rating.  However, the Board notes that the Veteran was granted an increased rating for a service-connected eye disability in a March 1968 rating decision.  In that rating decision, the Veteran was granted a temporary total disability rating based on surgery requiring convalescence to the right eye, followed by a permanent increased rating of 40 percent for the eye disability, effective April 1, 1968.  The Veteran did not appeal that rating or submit new and material evidence within one year of that decision.  Therefore, that rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  The Board notes that the TDIU was not considered in conjunction with the March 1968 rating decision.  However, there is no evidence of record to suggest that the Veteran had reported that he was unemployable as a result of his eye disability at that time.  Therefore, the Board finds that the Veteran's argument that a claim for TDIU has been pending since 1968 is not supported by the evidence of record.  

The Board has considered whether referral for consideration of TDIU prior to September 16, 2002, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Upon review of the medical evidence of record, the Board finds that referral is not warranted in this case as the evidence does not establish that the Veteran's service-connected eye disability alone makes him unemployable, and he was not service-connected for any other disability prior to September 16, 2002.  Specifically, during a March 2004 VA mental health examination, the examiner noted that the Veteran had not worked in the last 10 to 15 years, but had worked as a day laborer prior to that, which, the Board finds, shows that the Veteran's eye disability did not preclude him from performing some type of employment.  The examiner also noted that the Veteran's eye disability, and his physical appearance and eye patch, when seen by the public or by the Veteran in the mirror, caused a disadvantage for the Veteran, making him less desirable as an employee.  Based on the examiner's notations, the Board is able to conclude that it is the combination of the Veteran's psychiatric and eye disabilities that has rendered him unemployable.  As the Veteran was not service-connected for a psychiatric disability prior to September 16, 2002, referral for extra-schedular consideration is not appropriate in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an effective date earlier than September 16, 2002, for TDIU and Dependents' Educational Assistance is not warranted.  Therefore, the claim for earlier effective dates must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to an effective date earlier than September 16, 2002, for TDIU is denied.

Entitlement to an effective date earlier than September 16, 2002, basic eligibility for 38 U.S.C.A. Chapter 35 Dependents' Educational Assistance benefits, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


